Title: From George Washington to Colonel Nathaniel Gist and Officers of the Virginia Line, 24 July 1779
From: Washington, George
To: Gist, Nathaniel,Officers of the Virginia Line


        
          Gentlemen
          Head Quarters West Point 24th July 1779
        
        I have received your letter of yesterday and am sorry for the uneasiness which has taken place on so disagreable a subject. I assure you I have not heard any charges against your Brigade in particular relative to the transaction of the night of the 15th. I have only heard it said in general terms that some of the common soldiers had embezzled part of the Articles taken upon that occasion and that some officers had made purchases of them, without involving any particular corps in the censure; and as it is improbable any persons will appear as accusers, I do not see upon what grounds an inquiry could be conducted— But if you continue to think one necessary to vindicate the reputation of the Brigade, I shall chearfully order a Court to be held so soon as the circumstances of the Army will permit.
        The question how far a Corps de reserve may be intitled to a share of the booty, taken upon any occasion, does not admit of a general determination. Every case must stand on its own merits—In the present, the promises made before hand were confined to the Corps of Light Infantry who of course have the sole claim to the benefit of what was taken. Your Brigade was intended as a covering party in Case of Accident and to give countenance to the Assailants rather than as a body of support, to give serious aid in the attack. I am Gentlemen With great Esteem Your most obd. hum. Serv.
        
          Go. Washington
        
      